Filed 10/27/22 In re Bo.U. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re Bo.U. et al., Persons                                  B314447
 Coming Under the Juvenile                                    (Los Angeles County
 Court Law.                                                   Super. Ct. No. 18CCJP00360)


 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 ESTHER C.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Stephen C. Marpet, Temporary Judge.
Affirmed.
      Landon Villavaso, under appointment by the
Court of Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel and Sarah Vesecky, Deputy County
Counsel, for Plaintiff and Respondent.
                        ____________________

       The Los Angeles County Department of Children and
Family Services (DCFS or the agency) initiated juvenile
dependency proceedings concerning Bo.U. and Ba.U. based on
their mother’s commission of acts of domestic violence against
their father.1 The juvenile court sustained the dependency
petition, removed the children from mother, and placed them
with father. The court later issued an exit order awarding father
sole legal and physical custody of Bo.U. and Ba.U, authorizing
mother to have monitored visits with the children, and
terminating dependency jurisdiction.
       Mother appeals from this exit order. She argues that the
court improperly delegated to father the power to determine
whether she could have visits by conditioning her visitation right
on father’s approval of a monitor.
       Mother’s argument is belied by the record. The order
provides explicitly that if father does not approve of a monitor,
then mother may pay for a professional monitor for her visits.
Although the court did not mention this provision during the
hearing at which it decided to terminate jurisdiction with an exit
order, the inclusion of this provision in the final ruling is fatal to
mother’s claim of error. We thus affirm the order.


      1   Father is not a party to this appeal.




                                      2
                PROCEDURAL BACKGROUND2
       We summarize only the procedural history that is relevant
to our disposition of this appeal.
       On January 19, 2018, DCFS filed a dependency petition
concerning Bo.U. and Ba.U., who were then eight and five years
old, respectively. The agency asserted jurisdiction over the
children under Welfare and Institutions Code3 section 300,
subdivisions (a) and (b)(1), and alleged two jurisdictional
counts—i.e., counts a-1 and b-1. Counts a-1 and b-1 both read as
follows: “The children[’s] . . . mother . . . and . . . father . . . have a
history of engaging in violent altercations, in the children’s
presence. On 01/01/2018, the mother repeatedly struck the
father with the mother’s fists inflicting marks and bruises. In
October 2017, the mother struck the father inflicting a bruise to
the father’s eye. The father failed to protect the children in that
the father allowed the mother to have unlimited access to the
children. The children were prior dependants [sic] of the
Juvenile Court due to the domestic violence between the parents
and the father’s failure to protect the children; the mother did not
reunify with the children. Such violent conduct on the part of the
mother against the father and the father’s failure to protect the
children endangers the children’s physical health and safety and

      2  We derive part of our Procedural Background from
undisputed portions of the parties’ appellate briefing. (See Artal
v. Allen (2003) 111 Cal.App.4th 273, 275, fn. 2 [“ ‘[B]riefs and
argument . . . are reliable indications of a party’s position on the
facts as well as the law, and a reviewing court may make use of
statements therein as admissions against the party.’ ”].)
      3  Undesignated statutory citations are to the Welfare and
Institutions Code.




                                        3
places the children at risk of serious physical harm, damage,
danger and failure to protect.”
      On January 22, 2018, the juvenile court held a detention
hearing. The court detained Bo.U. and Ba.U. from mother,4
released them to father, and authorized mother to have
monitored visits with the children.
      On April 19, 2018, the juvenile court held a combined
jurisdiction and disposition hearing. The court sustained the
dependency petition, removed the children from mother’s custody
and placed them with father, authorized mother to have
monitored visits with the children, and ordered mother to
participate in certain services.
      On October 18, 2018, April 18, 2019, November 13, 2019,
November 19, 2020, and July 6, 2021, the juvenile court held
status review hearings pursuant to section 364.5 At the



      4  At the conclusion of the prior dependency proceedings,
the juvenile court awarded father sole legal and physical custody
of the children, and mother monitored visitation. Thus, although
the parents did not have joint physical custody of the children at
the outset of the instant case, mother had a particular, albeit
limited, custodial right vis-à-vis the children—i.e., monitored
visitation. (See Fam. Code, § 3004 [“ ‘Joint physical custody’
means that each of the parents shall have significant periods of
physical custody.”]; City and County of San Francisco v. H.H.
(2022) 76 Cal.App.5th 531, 543 [indicating that visitation is a
type of custodial right].) Therefore, even though the children did
not reside with mother at the beginning of this case, the juvenile
court’s order detaining the children from mother’s custody
was not superfluous.
      5 Section 364 applies when “an order is made placing a
child under the supervision of the juvenile court pursuant to



                                   4
July 6, 2021 hearing, the juvenile court decided to award father
sole legal and physical custody of Bo.U. and Ba.U., grant mother
monitored visits with the children, and terminate dependency
jurisdiction.
       On July 9, 2021, the court issued a juvenile custody order
awarding sole legal and physical custody of the children to father
and monitored visitation to mother; and terminating dependency
jurisdiction. Regarding mother’s monitored visits, the juvenile
custody order provides in relevant part: “Mother’s visits are to be
monitored by a monitor approved of by Father. If no approval,
then a professional monitor paid for by Mother. Father not to
monitor the visits and visits not to take place in the Father’s
home. Visits are a minimum of two hour[s] twice a month.” The
order allowed mother to have only monitored visits because she
had not completed certain court-ordered programs, including a
domestic violence treatment program for offenders.
       On July 28, 2021, mother appealed the juvenile custody
order.

                           DISCUSSION
      “Section 362.4 provides that when the juvenile court
terminates jurisdiction over a dependent child, and there is a
pending family court case, the juvenile court may issue an order
determining the custody of, or visitation with, the minor, which
order ‘shall’ become part of the family court file and ‘shall
continue’ unless ‘modified’ or ‘terminated’ by that court.” (In re
Cole Y. (2015) 233 Cal.App.4th 1444, 1455, quoting § 362.4,
subd. (b).) “If no action is filed or pending relating to the custody

Section 300 and . . . the child is not removed from the physical
custody of his or her parent or guardian . . . .” (§ 364, subd. (a).)




                                      5
of the minor in the superior court of any county, the juvenile
court order may be used as the sole basis for opening a file in the
superior court of the county in which the parent, who has been
given custody, resides.” (§ 362.4, subd. (c).) “An order entered
pursuant to section 362.4 is commonly referred to as an ‘ “exit” ’
order.” (Cole Y., at p. 1455.)
       “The power to determine the right and extent of visitation
by a noncustodial parent in a dependency case resides with the
court and may not be delegated to nonjudicial officials or private
parties. [Citation.] This rule of nondelegation applies to exit
orders issued when dependency jurisdiction is terminated.
[Citations.] [¶] A visitation order may delegate to a third party
the responsibility for managing the details of visits, including
their time, place and manner. [Citation.] That said, ‘the
ultimate supervision and control over this discretion must remain
with the court . . . .’ [Citation.] Several appellate courts have
overturned visitation orders that delegate discretion to determine
whether visitation will occur, as opposed to simply the
management of the details.” (In re T.H. (2010) 190 Cal.App.4th
1119, 1123.)
       “We review a juvenile court’s decision to . . . issue an . . .
exit custody order for abuse of discretion, and may not disturb
such rulings unless the court made an ‘ “ ‘ “arbitrary, capricious
or patently absurd determination.” ’ ” ’ [Citation.]” (In re C.W.
(2019) 33 Cal.App.5th 835, 863; see also In re D.P. (2020)
44 Cal.App.5th 1058, 1070 [“The power to regulate visits between
dependent children and their parents rests with the juvenile
court and its visitation orders will not be disturbed on appeal
absent an abuse of discretion.”].) “The juvenile court’s orders are
‘presumed to be correct, and it is appellant’s burden to




                                     6
affirmatively show error.’ [Citations.]” (In re J.F. (2019)
39 Cal.App.5th 70, 79 (J.F.).)
       Mother cites an excerpt from the reporter’s transcript for
the July 6, 2021 hearing for the proposition that “the juvenile
court terminated jurisdiction with a juvenile court custody order
that awarded the mother monitored visitation by a monitor that
the father must approve.” She asserts the court thus “improperly
delegated the right and extent of the mother’s visitation solely to
the father and violated the separation of powers doctrine.”
Mother further contends that the “visitation order was illusory”
because the court “effectively gave the father veto power over”
mother’s right of visitation and he “had no interest in promoting
or maintaining the mother’s relationship with the minors.”
       Admittedly, at the July 6, 2021 hearing, the juvenile court
did express its intention to issue an order that would grant father
sole legal and physical custody, and provide that “mother’s visits
[were] to be monitored by a monitor approved of by father.” The
juvenile custody order issued on July 9, 2021, however, provides
in pertinent part: “Mother’s visits are to be monitored by a
monitor approved of by Father. If no approval, then a
professional monitor paid for by Mother.”6 (Italics added.)


      6  DCFS acknowledges that at certain points during the
dependency proceedings, mother apparently claimed that she
could not afford a professional monitor. In her appellate briefing,
however, mother does not claim that the visitation order is
defective because she lacked the means to retain a professional
monitor. She thus waives any such argument. (See J.F., supra,
39 Cal.App.5th at p. 79 [“ ‘ “When an appellant fails to raise a
point, or asserts it but fails to support it with reasoned argument
and citations to authority, we treat the point as waived.” ’ ”].)




                                    7
       “ ‘[A]s a general rule[,] . . . when . . . the record is in conflict
it will be harmonized if possible . . . .’ [Citations.]” (See People v.
Smith (1983) 33 Cal.3d 596, 599; see also In re Byron B. (2004)
119 Cal.App.4th 1013, 1014–1015, 1018 [applying this general
rule in a wardship case].) Here, the July 6, 2021 oral ruling can
easily be reconciled with the juvenile custody order the court
ultimately issued on July 9, 2021. The court’s minute order for
the July 6, 2021 hearing stayed the court’s ruling terminating
jurisdiction to July 9, 2021 “to allow father’s counsel to prepare
and submit” a proposed juvenile custody order for the court’s
review. The first page of the juvenile custody order shows that
father’s counsel had prepared that document for the court. The
July 9, 2021 minute order indicates that on that date, the court
received, signed, and filed counsel’s proposed juvenile custody
order, and that the court thereafter terminated dependency
jurisdiction. Thus, it is apparent from the record that the court
intended for the juvenile custody order prepared by counsel—and
not the court’s prior oral ruling—to constitute the final custody
and visitation order that would govern the rights of the parties.
       Because we find that the juvenile court authorized mother
to hire a professional monitor if father did not approve of any of
her candidates for the position, mother’s assertion that father
could veto her right to visitation necessarily fails. Accordingly,
mother has not discharged her burden of affirmatively
demonstrating that the juvenile court abused its discretion, and
we affirm the visitation order.7


      7 In light of our disposition, we do not address DCFS’s
contention that mother forfeited her challenge to the visitation
order by failing to object to it during the dependency proceedings.




                                        8
                          DISPOSITION
      We affirm the July 9, 2021 juvenile custody order.
      NOT TO BE PUBLISHED.




                                          BENDIX, J.


We concur:




             ROTHSCHILD, P. J.




             BENKE, J.*




      *Retired Associate Justice of the Court of Appeal, Fourth
Appellate District, Division One, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




                                   9